Case 1:18-cv-05213-WHP Document 68 Filed 12/14/18 Page 1 of 3

EA.S'T BROOKL YN CONGREGA TIONS
- an Affiliate of the Industrial Areas Foundation -
551 Vandah'a Avenue, 3"d FIoor - Brooklyn, NY 11239
Phone: (718) 642-1450 - Fax; (718) 642-4313 - ebe-iaj€org - @metroiafny

 

December 12, 2018 _, . _ “

 

l-lonorable judge Williarn H. Pauley IIl ll 4_`_ l ` __ _` , :`}§KM
United States District Court]udge ___; l '
DanielPatrick Moynihan \i"‘ _

United States Courthouse ‘; \_ t l - " _- _ -
500 PearlSt. l
New York, NY 10007-1312 ' "

Re: Public Comment on the Case, United States of America V. New York City Housing
Authorigg (Case Number 18cv5213].

Dear ludge Pauley,

We urge you to invite Mayor William de Blasio to appear in court and explain to you
and the people of NeW York how he intends to correct the dangerous and Worsening
conditions faced by half a million New Yorkers in public housing We agree With you
that a full measure of accountability starts at the top.

AS pastors and leaders of East Brooklyn Congregations and Metro Industrial Areas
Foundation [lAF], We have borne Witness to the extraordinary suffering that our
members have faced under this and previous mayors. We follow the example of
]esus Who taught us to alleviate the suffering the poor and forgotten. Our children,
grandparents and families endure toxic mold, lead paint, unhealthy air, rat
infestations and broken elevators Many of them testified before you at your hearing
in September. N othing has changed since then and it’s time that Mayor de Blasio is
compelled to act.

We believe that no matter What the challenges in NYCHA the core issue

that underlies these challenges to health and Well-being is the issue of
accountability, What We have seen, first-hand, by visiting thousands of apartments
and Verifying stories from our congregants and neighbors Who call NYCHA home, is
a deep and troubling history of neglect, indifference, and outright fabrication by
NYCHA executives Many black and Latino residents feel treated like second-class
citizens

 

Case 1:18-cv-05213-WHP Document 68 Filed 12/14/18 Page 2 of 3

The breakdown in accountability is endemic at every level of NYCHA and City Hall --
from local managers who fail to respond to NYCHA residents to the mayor and his
top associates Who are entrusted With the management of NYCHA.

Our sister organizations in Manhattan and the South Bronx brought the Baez v.
NYCHA case in the last weeks of the Bloomberg era in 2013 because we all knew
that NYCHA and City Hall had to be held to account by an independent authority for
the failure to properly repair mold and excess moisture conditions Under lVlayor de
Blasio, the problem of asthma-inducing mold has only worsened over the

last five years We thank you for your recent approval of the revised consent decree.
We are confident that the new standards and strong independent oversight in this
settlement will be important tools to resolve this critical problem.

However, as you have noted, mold is just one of many "plagues” facing NYCHA
families Because of this, East Brooklyn Congregations and Metro IAF leaders Went
to the US Attorney in March, 2015 and convinced that office to open an investigation
into all aspects of the corruption, disrepair and Willful indifference at NYCHA under
this mayor.

A year ago, 6,000 NYCHA residents pastors and leaders turned out in the pouring
rain to bring attention the Worsening conditions in public housing and the
affordable housing crisis

Mayor de Blasio is the person who could begin to turn this tale of woe into a tale of
transformation Thus far, as you heard at the September hearing and all of New
York can plainly see, the mayor and his appointees have failed miserably.

The mayor, his inner circle and closest advisors remain fixated on elevating his
national profile. The Will, energy, and schedule of the mayor and his aides have all

been evident there.

You are in a unique and important position. You have the ability to bring a necessary
reckoning to Mayor de Blasio.

At the next public hearing on United States of America V. New York Cig[ Housing
Authority, we urge you to call the mayor to publicly account for the miserable
conditions that persist in NYCHA. We respectfully request that you demand from the
mayor to detail how he will devote his time, the time of his top staff, and the
resources of the City of New York to the creation of a plan to improve NYCHA. The
goal must be to make measurable improvements to the health and safety of each
development, building and apartment

We believe that the mayor should then be asked to provide a weekly Written report
to the court on what he himself is doing to improve NYCHA leadership, remove
NYCHA executives who are indifferent or worse, and work effectively with groups
and institutions in the city committed to NYCHA's renewal.

Case 1:18-cv-05213-WHP Document 68 Filed 12/14/18 Page 3 of 3

For the entire time that we have been pressing NYCHA and City Hall for
improvements -- through public action, media attention and court intervention --
our goal has been meaningful mayoral accountability and change. Like the
persistent widow in Luke 18 who faced down an uncompassionate judge, the
leaders of East Brooklyn Congregations and Metro IAF will not give up until all our
families and congregants get the respect, dignity and justice they deserve.

Mayor de Blasio remains aloof when it comes to this calamity -- one that began in
previous administrations but has worsened and accelerated in his We urge you to

demand direct accountability and meaningful change.

 
    

Sincerely,

Reverend 5 hénl Lee, Pastor Reverend I-..=vid K. Brawley, ..-"ad Pastor
l\/lt. lebanon Baptist Cliurch St. Paul Coinmiinity Bapt/i/ Church k
'l`he Reverend Edvvard lillason, Pastor' 'l`he Revei"end loseph Hoffinan, Pastor
Our Lady of Mercy & St, Barbara’s Catholic Church

Uur lady of Presentation RC Church

CC: Robert Yalen Esq, United States Attorney's Office, Southern District

